The opinion of the court was delivered by
Harvey, J.:
In a post-opinion motion for rehearing and to modify the judgment, the appellant drainage district urges that the judgment should go no further than to require defendant to remove the dike across the Big Slough creek. Possibly that is as far as the judgment now rendered goes. Just what work will harm to be done to comply with the decree of the court is a matter to be taken up in the court below, in the event a controversy arises between the parties concerning it. The trial court still has jurisdiction of the case to see that its decree is carried into effect, and for that purpose may make any additional orders, or may, if it becomes necessary, modify its decree as necessity or justice requires.
The motion is overruled.